

 SCON 46 ENR: To correct the enrollment of S. 2330.
U.S. Senate
2020-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twentyS. CON. RES. 46IN THE SENATE OF THE UNITED STATESOctober 1, 2020Agreed toCONCURRENT RESOLUTIONTo correct the enrollment of S. 2330.That in the enrollment of S. 2330, an Act to amend the Ted Stevens Olympic and Amateur Sports Act to provide for congressional oversight of the board of directors of the United States Olympic and Paralympic Committee and to protect amateur athletes from emotional, physical, and sexual abuse, and for other purposes, the Secretary of the Senate shall—(1)in subsection (b)(2)(D) of section 220504 of title 36, United States Code, as amended by section 6(b)(2) of the Act, strike percent;(2)in subsection (a)(1)(H) of section 220541 of title 36, United States Code, as added by section 8(a)(1)(B) of the Act, strike in a manner than and insert in a manner that;(3)in subsection (f)(4)(B) of section 220541 of title 36 United States Code, as added by section 8(a)(1)(E) of the Act, insert and the Committee on the Judiciary after the Committee on Energy and Commerce; (4)amend paragraph (1) of section 220541(g) of title 36, United States Code, as added by section 8(a)(1)(E) of the Act, to read as follows:(1)Mandatory payments(A)Fiscal year 2021On January 4, 2021, the corporation shall make a mandatory payment of $20,000,000 to the Center for operating costs of the Center for fiscal year 2021.(B)Subsequent fiscal yearsFor fiscal year 2022 and each fiscal year thereafter, the corporation shall make a mandatory payment of $20,000,000 to the Center not later than the close of business on the first regular business day in January.; and(5)in subsection (h)(2)(C)(iii) of section 220541 of title 36, United States Code, as added by section 8(a)(1)(E) of the Act, insert and the Committee on the Judiciary after the Committee on Energy and Commerce.Secretary of the SenateClerk of the House of Representatives